Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an illumination assembly, a receiver assembly, a controller, in claims  12 & 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 depends on claim 37 but lacks proper antecedent basis for “said estimating”.  However, from the claim language it appears this is just a mistake and it should have depended on Claim 38.  Thus, for purposes of prosecution the examiner shall construe that it does and the examiner should fix this typo in the next response. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 21 and 34 it is claimed, “measuring a first intensity value being indicative of optical intensity of said emission signal within a first detection band and measuring a second intensity value being indicative of optical intensity of said emission signal within a second detection band, said first detection band being spectrally spaced-apart from said second detection band” and “performing said Raman spectroscopy measurement by comparing said first intensity value to said second intensity value”. 
However, in the disclosure what is actually taking place is that the invention is emitting a first and second emission signal, and then detecting in each detection band the optical response of the sample. The first signal is the Raman resonance signal and the second signal does not have Raman resonance with the sample. Then the two signals in each detection band are compared (the second response is subtracted from the first) and Raman processing proceeds from there. The applicant has changed this however with their claim language. The applicant appears to be claiming subtracting a Raman response in the one detection band from a Raman response in a second detection band. This is not disclosed and as far as the examiner can tell wouldn’t serve a purpose. The applicant should clarify this language to fix the issue. 
Claims 22-33 & 35-40 are rejected because they depend from these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 14, 15, 16, 23, 27, 28, & 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 3, 5, 6, 14, 15, 16, 23, 27, 28, & 36, applicant has included a cascading set of shrinking ranges where each alternative is first “preferably” and then “most preferably” in the range. However, this is improper because it is confusing as to which range the claim is limited too. For purposes of prosecution the examiner shall treat these as if they’re claimed in the alternative in which case the examiner must only show one of the ranges to meet the scope of the claim. 
The examiner notes that in Claim 3 and the other dependent claims like it the applicant has claimed “a plurality of spectrally spaced-apart detection bands” but in all of the ranges it is possible to have 1 spectrally spaced apart spectral band which brings up a whole other set of indefiniteness. Thus those claims are also improper for this since 1 is not a plurality and it can’t be spaced apart from itself. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 12-14, 18,  21-24, 30, 33-37, & 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babin (US PAT 11,119,044) (Babin).
	Regarding Claim 1, Babin discloses a method for determining the presence of a molecule having a Raman resonance, comprising: 
	sequentially illuminating an area of said sample with first and second excitation signals, said first excitation signal being slightly spectrally spaced-apart from said second excitation signal, resulting in said area sequentially emitting first and second emission signals (Column 6, lines 57-67); 
upon receiving said first emission signal, measuring a first intensity value being indicative of optical intensity of said first emission signal within at least a detection band (Column 7, lines 44-48);
upon receiving said second emission signal, measuring a second intensity value being indicative of optical intensity of said second emission signal within said detection band (Column 7, lines 48-53); and 
performing said Raman spectroscopy measurement by comparing said first intensity value to said second intensity value (Columns 8 & 9, lines 61-67, & 1-4).
	Regarding Claim 2, Babin discloses the aforementioned. Further, Babin discloses wherein said measuring a first intensity value comprises measuring, for a plurality of spectrally spaced-apart detection bands (Column 8, lines 4-7, Fig. 5B shows the detection bands are around the peaks P1, P2, & P3 thus they are spaced apart), corresponding ones of a plurality of first intensity values being indicative of optical intensity of said first emission signal within said spectrally spaced-apart detection bands; and 
wherein said measuring a second intensity value comprises measuring, for said plurality of spectrally spaced-apart detection bands, corresponding ones of a plurality of second intensity values being indicative of optical intensity of said second emission signal within said spectrally spaced-apart detection bands. The filter would perform the same function on both optical responses from the first and second optical emission signals thus this limitation is met.
	Regarding Claim 3, Babin discloses the aforementioned. Further, Babin discloses wherein said plurality of spectrally spaced-apart detection bands has between 1 and 2000 spectrally spaced-apart detection bands, preferably between 1 and 200 spectrally spaced-apart detection bands and most preferably between 1 and 20 spectrally spaced-apart detection bands. Since Babin discloses measuring spectrally spaced-apart detection bands this limitation is met. 
Regarding Claim 4, Babin discloses the aforementioned. Further, Babin discloses wherein said plurality of spectrally spaced-apart detection bands are evenly spaced-apart from one another. As can be seen in fig. 5B the detection bands (144) are evenly spaced from one another. 

Regarding Claim 5, Babin discloses the aforementioned. Further, Babin discloses wherein at least one of said spectrally spaced-apart detection bands has a spectral width between about 0.1 nm and about 10 nm, preferably between about 0.1 nm and about 5 nm, most preferably between about 0.2 nm and 2 nm. As can be seen in fig. 5B the detection bands (144) have a spectral width between about 0.1 nm and about 10 nm. Further, since this claim is stated in the alternative the examiner must only show one case for the limitation to be met. 
	Regarding Claim 8, Babin discloses the aforementioned. Further, Babin discloses wherein said comparing includes subtracting said first intensity value from said second intensity value (Columns 8 & 9, lines 61-67, & 1-4). As is disclosed the difference ΔA between the two intensity signals is what determines the presence of the analyte and/or the concentration. 
Regarding Claim 12, Babin discloses a system for determining the presence of a molecule having a Raman resonance (Fig. 1), comprising: 
an illumination assembly (108) sequentially illuminating an area of a sample with first and second excitation signals, said first excitation signal being slightly spectrally spaced-apart from said second excitation signal, resulting in said area sequentially emitting first and second emission signals (Column 6, lines 57-67); 
a receiver assembly (110 & 112) receiving said first and second emission signals, the receiving assembly having at least a detector measuring a first intensity value being indicative of optical intensity of said first emission signal within at least a detection band and measuring a second intensity value being indicative of optical intensity of said second emission signal within said detection band (Column 7, lines 44-48); and 
a controller (114) being communicatively coupled to said receiver assembly, said controller having a processor and a memory having stored thereon instructions that when executed by said processor performs said step of comparing said first intensity value to said second intensity value (Columns 8 & 9, lines 61-67, & 1-4).
	Regarding Claim 13, Babin discloses the aforementioned. Further, Babin discloses wherein said receiver assembly has a plurality of detectors (Column 8, lines 48-53), said plurality of detectors measuring, for a plurality of spectrally spaced-apart detection bands, corresponding ones of a plurality of first intensity values being indicative of optical intensity of said first emission signal within said spectrally spaced-apart detection bands, and measuring, for said plurality of spectrally spaced- apart detection bands, corresponding ones of a plurality of second intensity values being indicative of optical intensity of said second emission signal within said spectrally spaced-apart detection bands (Column 8, lines 4-7, Fig. 5B shows the detection bands are around the peaks P1, P2, & P3 thus they are spaced apart).
	Regarding Claim 14, Babin discloses the aforementioned. Further, Babin discloses wherein said plurality of spectrally spaced-apart detection bands of said receiver assembly has between 1 and 2000 spectrally spaced-apart detection bands, preferably between 1 and 200 spectrally spaced-apart detection bands and most preferably between 1 and 20 spectrally spaced-apart detection bands. Since Babin discloses measuring spectrally spaced-apart detection bands this limitation is met.
Regarding Claim 18, Babin discloses the aforementioned. Further, Babin discloses wherein said receiver assembly has a bundle of optical fibres (Column 21, lines 42-44).
Regarding Claims 21 & 34, Babin discloses a method for determining the presence of a molecule having a Raman resonance, comprising: 
illuminating an area of said sample (104) with an excitation signal, resulting in said area emitting an emission signal (Column 6, lines 57-67); 
upon receiving said emission signal, measuring a first intensity value being indicative of optical intensity of said emission signal within a first detection band and measuring a second intensity value being indicative of optical intensity of said emission signal within a second detection band, said first detection band being spectrally spaced-apart from said second detection band (Columns 7 & 8, lines 48-53 & 4-7, Fig. 5B shows the detection bands are around the peaks P1, P2, & P3 thus they are spaced apart); and 
performing said Raman spectroscopy measurement by comparing said first intensity value to said second intensity value (Columns 8 & 9, lines 61-67, & 1-4).
Regarding Claims 22 & 35, Babin discloses the aforementioned. Further, Babin discloses wherein said measuring comprises measuring a plurality of intensity values being indicative of optical intensity of said emission signal within corresponding ones of a plurality of spectrally spaced-apart detection bands (Column 7, lines 44-48). Babin discloses measuring a first and second intensity value in each detection band.
The structure of Claim 34 is also met by this disclosure. 
	Regarding Claims 23 & 36, Babin discloses the aforementioned. Further, Babin discloses wherein said plurality of spectrally spaced-apart detection bands has between 1 and 2000 spectrally spaced-apart detection bands, preferably between 1 and 200 spectrally spaced-apart detection bands and most preferably between 1 and 20 spectrally spaced-apart detection bands. Since Babin discloses measuring spectrally spaced-apart detection bands this limitation is met.
Regarding Claims 24 & 37, Babin discloses the aforementioned. Further, Babin discloses wherein said plurality of spectrally spaced-apart detection bands are evenly spaced-apart from one another. As can be seen in fig. 5B the detection bands (144) are evenly spaced from one another. 
Regarding Claim 30, Babin discloses the aforementioned. Further, Babin discloses wherein said comparing includes subtracting said first intensity value from said second intensity value (Columns 8 & 9, lines 61-67, & 1-4). As is disclosed the difference ΔA between the two intensity signals is what determines the presence of the analyte and/or the concentration.
	Regarding Claim 33, Babin discloses the aforementioned. Further, Babin discloses determining whether a region of said area of said sample contains two or more molecular constituents (Columns 8 & 9, lines 61-67, & 1-4). Determining the concentration of the analyte in a sample means determining the amount which would be determining if the sample contains two or more molecular constituents. 
Regarding Claim 40, Babin discloses the aforementioned. Further, Babin discloses wherein said receiver assembly has a bundle of optical fibres (Column 21, lines 42-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 9, 10, 15-17, 19, 20, 27- 29, 31, & 32,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Babin.
Regarding Claims 6, 16, & 28, Babin discloses the aforementioned but fails to explicitly disclose wherein said first and second excitation signals are spectrally spaced-apart by a spectral spacing of between 0.1 nm to 5 nm and most preferably between 0.3 nm and 2 nm;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with wherein said first and second excitation signals are spectrally spaced-apart by a spectral spacing of between 0.1 nm to 5 nm and most preferably between 0.3 nm and 2 nm because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).    Thus, it would be trivial for one of ordinary skill in the art to decide the most appropriate spacing between the wavelengths of the two excitation signals and would be chosen based upon the sample being examined for and it’s response to those wavelengths. 
Regarding Claims 7, 17, & 29, Babin discloses the aforementioned but fails to explicitly disclose wherein said first excitation signal has optical power at 785 nm, and said second excitation signal has optical power at 783 nm; and wherein said excitation signal has optical power at 785 nm;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with wherein said first excitation signal has optical power at 785 nm, and said second excitation signal has optical power at 783 nm; and wherein said excitation signal has optical power at 785 nm because the wavelengths of the excitation sources would depend on the sample being sought after and where it’s wavelength Raman resonance response lies. 
Regarding Claims 9, 10, 31, & 32, Babin discloses the aforementioned but fails to explicitly disclose determining whether a region of said area of said sample is unhealthy; and wherein said determining includes delimiting said unhealthy tissue from said healthy tissue;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with determining whether a region of said area of said sample is unhealthy; and wherein said determining includes delimiting said unhealthy tissue from said healthy tissue because some cancers have well-known Raman resonances and using a Raman spectrometer to determine healthy tissue from cancerous tissue is extremely accurate and would improve the diagnosis and treatment of such ailments. 
Regarding Claims 15 & 27, Babin discloses the aforementioned but fails to explicitly disclose wherein at least one of said spectrally spaced-apart detection bands has a spectral width between about 0.1 nm and about 10 nm, preferably between about 0.1 nm and about 5 nm, most preferably between about 0.2 nm and 2 nm;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with wherein at least one of said spectrally spaced-apart detection bands has a spectral width between about 0.1 nm and about 10 nm, preferably between about 0.1 nm and about 5 nm, most preferably between about 0.2 nm and 2 nm because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).    Thus, it would be trivial for one of ordinary skill in the art to decide the most appropriate spectral width for the spectrally spaced-apart detection bands and would be chosen based upon the width of the peaks being sought and how close they are to each other. 
The examiner notes that in fig. 5B it appears the detection zones are between around 1-3 nm wide. 
Regarding Claim 19, Babin discloses the aforementioned but fails to explicitly disclose wherein said optical fibers of said bundle extend between first ends and second ends, said first ends and said second ends of said plurality of optical fibers being arranged in a respective one of two two-dimensional arrays;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with wherein said optical fibers of said bundle extend between first ends and second ends, said first ends and said second ends of said plurality of optical fibers being arranged in a respective one of two two-dimensional arrays because the layout of the fiber bundle arrays would depend on the type of scanning being done and arranging them in a two dimensional array would ensure the collection of as much scattered light from an area as possible. 
Regarding Claim 20, Babin discloses the aforementioned but fails to explicitly disclose wherein said two two-dimensional arrays maintain relative positions of said optical fibers to one another from said first ends to said second ends in a manner that said received first and second emission signals are propagated along said bundle of optical fibers while maintaining said relative positions from said first ends towards said second ends;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Babin with wherein said two two-dimensional arrays maintain relative positions of said optical fibers to one another from said first ends to said second ends in a manner that said received first and second emission signals are propagated along said bundle of optical fibers while maintaining said relative positions from said first ends towards said second ends because this allows for a determination of the spatial location the Raman signal was received from. 



Allowable Subject Matter
Claims 11, 25, 26, 38, & 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said sequentially illuminating comprises sequentially illuminating an area of said sample with first, second and third excitation signals, said first, second and third excitation signals being slightly spectrally spaced- apart from one another, resulting in said area sequentially emitting first, second and third emission signals, the method further comprising measuring a third intensity value indicative of optical intensity of said third emission signal within said detection band, said comparing said first intensity value to said second intensity value comprising estimating a fourth intensity value at said detection band based on said first and second intensity values, said performing comprising comparing said fourth intensity value to said third intensity value, in combination with the rest of the limitations of the claim. 
As to Claim 25 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said measuring further comprises measuring a third intensity value indicative of optical intensity of said emission signal within a third detection band, said third detection band being spectrally spaced-apart from said first and second detection bands, said comparing said first intensity value to said second intensity value comprising estimating a fourth intensity value at said third detection band based on said first and second intensity values, said performing comprising comparing said fourth intensity value to said third intensity value, in combination with the rest of the limitations of the claim. 
Claim 26 is allowable based upon its dependency. 
As to Claim 38 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said measuring further comprises measuring a third intensity value indicative of optical intensity of said emission signal within a third detection band, said third detection band being spectrally spaced-apart from said first and second detection bands, said comparing said first intensity to said second intensity values comprising estimating a fourth intensity value indicative of optical power of said emission signal at said third detection band, said performing comprising comparing said fourth intensity value to said third intensity value, in combination with the rest of the limitations of the claim. 
Claim 39 is allowable based upon its dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2887
October 22, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877